Citation Nr: 0928380	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective November 29, 1999.


FINDING OF FACT

The Veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a disability initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125- 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  A 30 percent disability rating is assigned 
for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA treatment records reflect that  in April 2000, the Veteran 
sought treatment for his PTSD symptoms.  He complained of 
temper outbursts, trouble sleeping, feeling uneasy in crowds, 
feelings of guilt, and intrusive thoughts.  He was remarried 
to his third wife, but felt guilty that he might have given 
his deceased wife cancer due to his Agent Orange exposure.  
During sessions in the following months, he reported having a 
strained relationship with his stepson, as well as a habit of 
waking up at two in the morning every night.  He was noted to 
be appropriate in manner, cooperative on interview, and 
active in his life.  In June 2000 he was noted to appear 
brighter as he worked through his PTSD symptoms, to which the 
Veteran responded that he felt "in between."  In July 2001, 
he felt that he had a problem with angry outbursts towards 
loved ones, which he stated was also in response to wanting 
to protect them. 

In July 2001, the Veteran underwent an evaluation for PTSD, 
at which time he reported that he had been unemployed for 
about six months which was having an adverse affect on his 
family's financial situation.  He reported experiencing 
feelings of increased anger and rage that he was unable to 
quell.  He had made several threats to shoot others.  His 
other PTSD symptoms included hypervigilence, over-reaction to 
incidents, avoidance of crowds, isolation, and restless 
sleep.  In August 2001, he was admitted to a three-week PTSD 
treatment program, comprised mostly of group therapy sessions 
and a few individual counseling sessions.  The records 
relating to that time period include an individual counseling 
record dated August 2001 from this treatment program which 
demonstrated a diagnosis of chronic PTSD; an Axis IV 
diagnosis of social isolation, financial difficulty, and 
unemployment; and the assignment of a GAF score of 50-55.  
The record shows that anger and anxiety were two problems 
that were identified on admission to the program.  On 
discharge from the program, the Veteran stated that, with 
regard to his anger, he was able to stop and think before 
acting. 

VA treatment records dated from August 2003 to December 2004 
reflect continued treatment for PTSD.  In August 2003, he 
stated that he felt depressed, but that his medication was 
helping him.  He had no suicidal or homicidal ideations.  He 
did not have any other complaints except a tendency to 
isolate himself.  Mental status examination revealed that he 
was alert, well-oriented, talkative, responsive, and 
cooperative.  His thought process was relevant and coherent.  
His memory and intellect were intact. There were no pressured 
or latent speech patterns.  He was diagnosed with PTSD, 
depression, anxiety, and alcohol dependency.  His Axis IV 
diagnosis was listed as: unemployed, tendency to isolate, 
third marriage, interpersonal socialization difficulties, and 
good family support.  Based upon the above, he was assigned a 
GAF score of 50.  In March 2004, mental status examination 
revealed that he was alert and oriented to time and place.  
He was instructed to continue with his medication.  
Subsequent records reflect refills and adjustments to his 
medications.

Statements submitted by the Veteran's father, brother, and 
friend in September 2004 and November 2004 reflect that the 
Veteran was noticeably different when he returned from 
Vietnam.  His brother stated that the Veteran experienced 
nightmares and night sweats since returning from Vietnam.  

In December 2004, the Veteran testified before a Decision 
Review Officer.  He stated that he had been able to find a 
new job.  He stated that he sought treatment for his PTSD 
once a year, unless he needed counseling otherwise.  He was 
taking medication for PTSD.  

On June 2005 VA psychiatric examination, the Veteran reported 
that he had been employed for about a year and half.  He 
recollected having had three different jobs in the previous 
thirty years, each lasting about ten years.  His main PTSD 
symptom was difficulty sleeping due to frequent awakening, 
which he attributed to the nighttime attacks he had 
encountered in Vietnam and also to nightmares.  Other 
symptoms included recurrent thoughts about Vietnam that were 
triggered when he heard news of the Iraq War, anger, 
irritability, avoidance of others, and avoidance of violent 
themes.  Mental status examination revealed that he was 
polite and cooperative.  His affect was appropriate and not 
constricted.  His mood was within normal limits and he was 
alert, oriented, and coherent.  There was no evidence of 
psychosis.  There was no impairment to this thought process 
or judgment.  There were no suicidal or homicidal ideations.  
He relayed his problems in a pleasant and sincere manner.  
The examiner estimated that his social and occupational 
functioning was moderate in degree.  The diagnosis was PTSD.  
Based upon the above, the examiner assigned a GAF score of 
55. 

In July 2005, he reported that he still had problems waking 
at night at the specific time that he lost a friend in 
Vietnam.  His family was noticing an improvement in his mood 
due to the medication.  He reported having nightmares that he 
had been shot.  Mental status examination revealed that he 
was appropriately dressed and groomed.  His speech was clear 
and coherent.  He was alert and well-oriented.  He was 
cooperative and had good eye contact.  His thought processes 
were coherent and his judgment was intact.  He had no 
suicidal or homicidal ideations or hallucinations, and he did 
not seem hypervigilent.  He was diagnosed with PTSD and a 
sleep disorder.  His Axis IV diagnosis listed that he was 
married and employed.  He was assigned a GAF score of 68.  

In February 2006, the Veteran reported that he had stopped 
working in November 2005 due to physical health problems.  He 
felt depressed that he could not work or hunt due a leg 
disability.  Mental status examination revealed that he was 
appropriately dressed and groomed.  His speech was clear and 
coherent.  He was alert and well-oriented.  He had an open 
affect and was cooperative.  His thought process were 
coherent and his judgment was intact.  He had no suicidal or 
paranoid ideations or hallucinations, and he did not seem 
hypervigilent.  He was diagnosed with PTSD, ongoing, as well 
as adjustment disorder with depressed mood, ongoing.  He was 
assigned a GAF score of 68.  

The June 2005 VA examination assigned a GAF score of 55.  
Treatment records show GAF scores of 50 to 68.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores of 51 to 60 reflect moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, and school functioning (e.g. few friends, 
conflicts with peers or co-workers).  Scores of 61 to 70 
reflect some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

While the Veteran has indicated that he isolates himself from 
others, he has also been married to his third wife for many 
years and has not complained of conflict within the marriage.  
While he has consistently stated that he has a problem 
controlling his temper when it comes to his family members, 
it appears  that PTSD treatment sessions have taught him he 
how to take a step back before an outburst, and he also 
reported that his medications were helping with his relations 
with his family.  He has also reported that he has stayed 
active by gardening and hunting.  Thus, while the Veteran 
isolates himself and has difficulty controlling his anger, it 
appears that he does have some significant and meaningful 
social contacts and social activities. Significantly, since 
1999, the record consistently reflects that the Veteran's 
mental status examinations have been noted to be normal:  the 
Veteran has shown good eye contact, normal thought processes, 
intact insight, and intact judgment.  He has been noted to be 
cooperative, with an open affect.  On June 2005 VA 
examination, the Veteran was determined to be able to 
estimate the degree of impact of his PTSD and was found to be 
able to manage his affairs competently.  Thus, in this case, 
there is no evidence that the Veteran has displayed 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty understanding complex commands, impairment of 
memory, impaired judgment, or impaired abstract thinking, 
which would warrant the next highest rating. 

With respect to occupational impairment, while the Veteran 
stated that he was no longer employed in November 2005, this 
was due to physical health problems and not to his PTSD.  The 
record otherwise demonstrates that, although the Veteran 
struggled to find a comfortable job post-service, he 
nonetheless was able to find at least three positions that he 
held for ten years at a time, evidencing a relatively 
successful employment history.  In sum, there is no 
indication that the Veteran's psychiatric disability overall 
has interfered with his ability to work beyond that 
contemplated by the 30 percent rating criteria.  Based upon 
the Veteran's symptoms overall since the effective date of 
service connection, the Board finds that the severity of the 
Veteran's PTSD overall appears to be in the category of mild 
to moderate.  Additionally, there is no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since the effective 
date of service connection, he has not been occupationally 
and socially impaired  to a degree higher than mild to 
moderate, warranting a 30 percent disability rating but no 
more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against such 
a finding.  The Veteran has not been shown to have overall 
reduced reliability and productivity, as he has close 
familial relationships, and his work history was relatively 
stable.  Nor has he been shown to have circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding complex commands; impairment of memory; 
impaired judgment; or impaired abstract thinking.  Therefore, 
the Board finds that a rating in excess of 30 percent is not 
warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  However, the weight of the credible evidence 
demonstrates that no more than a 30 percent rating has been 
warranted since November 29, 1999, the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded a VA examination in June 2005.  Thus, the duty 
to assist has been met.





ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


